DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
Claims 1-4,6-17,19-40,42,45-74 are now pending in the application.
Drawings
The drawings were received on12/17/2020.  These drawings are accepted.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 03/18/2021 and 03/25/2021 have been considered and placed of record. Initialed copies are attached herewith.
Claim Objections
Claims 1 and 68 objected to because of the following informalities:  In claims 1 and 68 are objected to due to minor informalities. In claims 1 and 68, the limitations of, “…and a microcontroller configured to receive input signals from the vehicle isolation sensor…” lack antecedent basis and should read for examination purpose -- …and a microcontroller configured to receive input signals from the vehicle battery--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,6-17,19-35,66-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “…and a microcontroller configured to receive input signals from the vehicle isolation sensor…” in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 68 recites the limitation “…and a microcontroller configured to receive input signals from the vehicle isolation sensor…” in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4,6-17,19-35,66-67 depend either directly or indirectly from claim 1 and therefore they inherit the same deficiencies and are also rejected for the same reasons.
Claims 69-72 depend either directly or indirectly from claim 68 and therefore they inherit the same deficiencies and are also rejected for the same reasons.
Allowable Subject Matter
Claims 36-40,42,45-65,73, and 74 are allowed over the prior art of record and reasons for allowance were already given in office action paper No./mail date 20201116.
Claims 1-4,6-17,19-35,66-72  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 5,637,978 to Kellett et al., discloses the general state of the art regarding a battery booster.
US 2007/0132427 to Veselic discloses the general state of the art regarding a charging and power supply for mobile devices.
US 2009/0108814 to Wilkins et al discloses the general state of the art regarding a battery switch sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 31, 2021